Case 9:18-cv-80827-DMM Document 20 Entered on FLSD Docket 01/23/2019 Page 1 of 1


                             UN ITED STA TES DIST RICT CO UR T
                             SO UTHERN DISTRICT OF FLORIDA

                             CASE NO .:18-80827-CV-M iddlebrooks

   BEVER LEY C OLEM A N ,

                Plaintiff,


   EX PER T CARE N URSIN G REG ISTR Y,IN C .,
   M ICH ELLE A .GREY ,

                 Defendants.
                                             /

                                FINAL DEFAULT JUDGM ENT

         THIS CAUSE com es before the Courton the Court's OrderGranting Plaintiff'sM otion
   forD efaultJudgm ent. A ccordingly,itis
         O R D ERED AN D AD JU D G ED that:
          1. Finaljudgment is entered in favor of Plaintiff Beverley Coleman and against
             D efendant Expert C are N ursing Registry, lnc. for violations of the Fair Labor
             StandardsActof1938('TLSA''),29U.S.C.jj201,etseq.
             Defendant ExpertCare is ordered to pay Plaintiff the amotmtof$3,663.50,which
             includes:
                 (a) $456.75 in unpaid wages and $456.75 in liquidated dnmages to Plaintiff
                    Beverley Colem an;
                 (b)$2,220.00 in reasonable attorneys' fees and $530.00 in costs incurred in
                    pursuing this action.
           IT IS FURTHER ORDERED that this judgment shall bear interest at the rate
   prescribedby28U.S.C.j 1961,and shallbeenforceableasprescribedby28U.S.C.jj2001,et
   seq.,28U.S.C.jj3001-3307,andRule69(a)oftheFederalRules ivilPr cedlzre.
          SIGNED in Cham bersatW estPalm Beach,Florida t '         ay            2019.



                                                        A LD M .M ID D LEBR OO K S
                                                   UN ITED STA TES D ISTRICT JUD G E

   cc:    Cotm selofRecord
